Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
None of the cited prior art of record teach or suggest, in combination with the other recited features:
	wherein the set of data representing each group of blocks for which a set of data has been stored is stored at a location that can be determined using the header data that is stored for that group of blocks; and
	the set of data for each of the one or more of the blocks of the group of blocks for which a size indication has been stored is stored at a location that can be determined using the size indication that is stored for that block.
	As indicated in the Office Action mailed 10/5/2020, and in the Remarks, see P8-9, filed 2/5/2021, none of the cited prior art of record teaches or suggests the above features.
	The closest prior art of record, Carter, discloses a method of dividing an array of data into blocks organized into groups of blocks, where a header buffer stores data representing each group of blocks and a size indication for each of the blocks of the group of blocks.
	Where Carter is silent, Newhouse discloses storing a set of header data, the header data indicating a total size in memory of the set of data for the group of blocks.

In contrast, the claim requires that the group of blocks headers and the group of blocks metadata are stored separately, and where there is a size indication for each block and group of blocks that may be used together to determine the location of the data set for the group of blocks.
	Hence, none of the cited prior art of record appears to teach or suggest the claimed combination of storing headers with total size indication and group-of-blocks data with per-block size indicators, which omits storing the per-block information and improves access performance for the smaller headers [SPEC, 0022-0028].
	Accordingly, claim 1 is allowed. Claims 2-19 recite similar subject matter and are allowed on similar grounds.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136